DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause “the polyolefin (C) contains 0.05 to 5% by mass of the structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof in terms of a structural unit derived from maleic anhydride” in claim 1 is very confusing.  It is not apparent what this clause means and whether the claimed  unsaturated carboxylic acid and/or a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0056691 to Hoya, (hereinafter “Hoya”) in combination with WO 2005066266 to Du Pont De Nemours, (hereinafter “Du Pont”). 
The rejection stands as per reasons of record. 
The disclosures of Hoya and Du Pont are discussed in the previous office action, which discussion is incorporated herein by reference.  
Speifically, as previously discussed, Hoya discloses a polypropylene resin composition, that may comprise a propylene polymer (A) satisfying the following requirement (a) wherein a melting point observed by differential scanning calorimetry is 100°C or more, a soft propylene copolymer (B) satisfying the following requirement (b) wherein an MFR measured at 230°C and a load of 2.16 kg is in the range of 0.01 to 100 g/10 
1.50 x MFR-0 20  <  [π]  < 2.65 x x MFR-0 20, and a polyolefin (C) containing a structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof. Note reference claims 1 and 7. Further, with in regard to the polyolefin polymer being modified, the reference teaches, specifically, the polyolefin (C), designated (F) in the reference is graft-modified, satisfying the claim recitation.
	The Hoya reference teaches at reference claim 1, wherein the polypropylene resin composition may comprise at a greatly overlapping range of 50 to 80 parts by mass of the propylene polymer (A), at an 
	Hoya further expressly discloses at paragraph [0622] that the polyolefin (C) (designated by Hoya as “F”) may contain at an embracing range of 0.01 to 5% by mass of an unsaturated carboxylic acid and/or a derivative thereof in terms of a structural unit derived from maleic anhydride. Note paragraph [0610] wherein the unit may be maleic anhydride, per se.  (This discussion is made with assumption that the claimed component C is a polymer that contains 0.05 to 5% by mass of the structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof , such as maleic anhydride with respect to the copolymer C, not “maleic anhydride” ).
The Hoya reference does not expressly discloses a polyolefin (C) selected from polypropylene and containing a structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof, and having 90 to 100 mol % of a content proportion of the structural unit derived from propylene in any of the illustrative examples.  However, it is noted that 
Moreover, functional equivalence of compatibilizing carboxylic acid modified polyethylene based polymers (as disclosed by Hoya) and carboxylic acid modified polypropylene (PP) based polymers (as currently claimed)  (for example, as adhesion promoters) for(PP) based compositions is known in the art as evident, for example, from DuPont, [0023].
Thus use of a component C that fully correspond to the claimed components C in place or in addition to carboxylic acid modified polyethylene based polymers (such as those disclosed as F1 by Hoya) would have been obvious with reasonable expectation of success and in the absence of evidence of unexpected results.
The results in the instant specification and the two Declarations dated 11/18/2020 8-23-2021  and are noted but are not considered to be sufficient evidence of unexpected results for the claimed invention.  See detailed discussion below.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya in combination with Du Pont as applied to claims 1-3, above, . 
The rejection stands as per reasons of record set forth in the Office Action dated, which office action is incorporated herein by reference and discussion of claims 1 and 2 above.
Response to Arguments
Applicant's arguments filed 8-23-2021 have been fully considered but they are not persuasive. The applicants argue that Hoya does not disclose compositions that contains copolymer C the amounts  of from 2 to 10 parts by weight.
This is not so.  Hoya expressly discloses that the amounts of compatibilizing polymer  designated by Hoya as “F” and which corresponds  to the claimed copolymer C is contained in the compositions of its invention in the amounts of 0.1 to 10 parts by weight of the total composition, thus fully corresponding to the claimed amounts of copolymer C.  See, for example, [0628] of Hoya. 
Similarly, Du Pont discloses addition of modified polypropylenes in the compositions in the amounts such as 8 parts as per illustrative examples.  See Tables 4.  It is, however, noted that the disclosure of  Du 
The applicants further argue that the claimed invention exhibits unexpected results as evident from the data already of record and newly submitted declaration.
  Once again, while some improvements for compositions that containing MAH modified polypropylene as compared to compositions containing MAH modified EBR are noted, the showing of allegedly unexpected results is insufficient to rebut the established prima facie case of obviousness. 
 The showing of allegedly improved result is still considered to be not commensurate in scope with the claimed invention.  Specifically, the amounts of grafted malic anhydride (MAH) in the component C in all of the illustrative examples is 0.5  wt % or 1 %, while such amount can be as low as 0.05 or an order of magnitude lower than the  lowest amounts in illustrative examples (as per claim ).  There is absolutely no reasonable expectation that any improvement in adhesion would be exhibited by compositions containing the claimed component (C) having, for example, 0.05 of grafted (MAH)

The showing of allegedly improved results, therefore, is insufficient to rebut the established prima facie case of obviousness. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ